PER CURIAM.
This is an action on a guaranty given by or in the name of the president of U. S. Metal-Plastics, Inc., to the appellant, for extention of credit by the latter to the former. The appellee defended on the ground that the guaranty was forged. On trial without a jury the court found for the defendant, and the plaintiff appealed.
The findings of the trial court, inherent in the judgment, that the guaranty was forged, and that the cricumstances were not such as to operate to estop the defendant from asserting the forgery as a defense, are supported by substantial competent evidence. Accordingly, the judgment is affirmed.